Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the amendment filed on 09/09/22, applicants have amended claims 1, 4, 6-10 and added claims 12-16.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The recitation “each of the turnaround portions of the central portion are located on a different straight line radially extending from an end portion of the central portion to an outer periphery of the central portion” is not specifically recited in the specification.  However, applicants’ specification teaches (see para [0044-0045]) the shape of the heat generating element formed into a shape similar to a spiral swirling outward in an alternate circumferential directions along concentric semicircles…and the turnaround portions are arranged with angular distances therebetween in the circumferential direction... Do applicants intend the phrase “each of the turnaround portions of the central portion are located on a different straight line radially extending from an end portion of the central portion to an outer periphery of the central portion” to mean as the phrase “the turnaround portions are arranged with angular distances therebetween in the circumferential direction along concentric semicircles of the heat generating element”?  For the purpose of examination, the phrases are assumed to be the same. 

Claims 1-10 and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the amended claim 1, line 7 it is unclear what these turnaround portions are,  and in view of what element the turnaround portions are positioned as claimed “wherein turnaround portions of the central portion are arranged in a manner that each of the turnaround portions of the central portion are located on a different straight line radially extending from an end portion of the central portion to an outer periphery of the central portion, whereby the turnaround portions of the central portion are not adjacent to one another”.  The claim is vague because the shape of the central portion of the heat generating element and the locations of turnaround portions is not positively claimed in order to draw the imaginary straight lines.  For the purpose of examination claim 7 limitation is read into claim 1.  As such, claim 1 has been examined in two ways: one way with claim 7 incorporated into claim 1 and the other way with the limitation of imaginary straight lines drawn on the heat generating element (see Annotated Fig 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 7-10, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over P 2004-327528A (see English Translation of the detailed description).
As to claim 1, JP’528 discloses (see Figs 1, 10, 11 and 13) a substrate processing apparatus comprising: a reaction tube (chamber 1) accommodating therein a plurality of substrates (5) vertically arranged; and a first heater (a disc-shaped auxiliary 19) configured to heat an inside of the reaction tube from an upper portion of the reaction tube, wherein a heat generating amount of the first heater in a region corresponding to a low temperature portion of an upper substrate among the plurality of the substrates accommodated in the reaction tube is capable of being greater than a heat generating amount of the first heater in a region corresponding to a high temperature portion of the upper substrate (see Fig 11, para [0023], [0034] and [0038]) for heater 19 help reduce temperature toward the center of the reaction chamber and the width and diameter of the wiring element 23 increased toward the outer periphery). [it is noted that the limitation, lines 6-10, “a heat generating amount of the first heater...” is intended use of the apparatus].  Furthermore, JP’528 teaches (see Figs 10-11) the heat generating element (23) comprises a plurality of arc portions extending along concentric semicircles (see Fig 11 and para [0034] for a concentric multiple circles and folded portions) and a plurality of turnaround portions whereat an extending direction of the heat generating element is reversed (see Fig 11), wherein the heat generating element is in communication from one end of the end portion of the heat generating element to the other end of the end portion of the heat generating element through the plurality of arc portions and the plurality of turnaround portions (folded portions), and whereby the turnaround portions of the central portion are not adjacent to one another (see Fig 11).  In JP’528 the heat generating element is divided into two portions comprising a central portion and an outer peripheral portion and each of the turnaround portions of the central portion are located on a different straight line radially extending from an end portion of the central portion to an outer periphery of the central portion (since different straight lines (ta1-ta3) are capable of being imaginary lines drawn on the heat generating element as shown on Annotated Fig 11 below).  In any event, it would have been obvious to include two or more portions of heat generating element as desired in JP’528 as an art recognized equivalent to treat different sizes of substrate.  It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F. 2d 297, 213 USPQ 532 (CCPA 1982).  It has been held that the shape or configuration is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape (orientation, alignment, or configuration) is significant. In this case, no evidence to the significance of the shape (orientation, alignment, or configuration) is provided and the shape (orientation, alignment, or configuration) is considered an obvious matter of design choice based on other known (orientation, alignment, or configuration) in the art.  (See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).  JP’528 also teaches (see Fig 11) similar orientations turnaround portions, central and outer peripheral portions of heat generating portion.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to vary the location of the turnaround portions through routine experimentation, with a reasonable expectation of success, to independently control the temperature as taught in JP’528 (see para[0053]) (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969)) (See Pacetti, col. 3, lines 50-52.)

    PNG
    media_image1.png
    378
    387
    media_image1.png
    Greyscale

As to claim 2, JP528 teaches (see Fig 10, para [0023], [0038]-[0040] for different sizes of heating element 23 and independent temperature control) a current density of the first heater in the region corresponding to the low temperature portion (see section of 23b) of the upper substrate is capable of being greater than a current density of the first heater in the region corresponding to the high temperature portion (section 23a) of the upper substrate.
As to claim 3, in JP’528 (see Fig 10) the region corresponding to the low temperature portion of the upper substrate is a central portion (23a) of the first heater, and the region corresponding to the high temperature portion of the upper substrate is an outer peripheral portion (23b) of the first heater.

Regarding claim 4, in JP’528 (see Fig 10 and para [0034)]) a line width of a heat generating element (of the first heater at the outer peripheral portion is greater than a line width of the heat generating element of the first heater at the central portion.
As to claim 5, in JP’528 (see Fig 10 and para [0034]) a distance between adjacent portions of the heat generating element of the first heater at the outer peripheral portion (23b) is greater than a distance between adjacent portions of the heat generating element of the first heater at the central portion (23a).
As to claim 7, JP’528 teaches (see Fig 10) the heat generating element (23) comprises a plurality of arc portions extending along concentric semicircles (see Fig 10 and para [0034] for a concentric multiple circles and folded portions) and a plurality of turnaround portions whereat an extending direction of the heat generating element is reversed (see Fig 10), wherein the heat generating element is in communication from one end of the end portion of the heat generating element to the other end of the end portion of the heat generating element through the plurality of arc portions and the plurality of turnaround portions (folded portions).
As to claim 8, in JP’528 a diameter of the first heater is capable of being equal to or greater than a diameter of the upper substrate (depending on the size of the substrate treated).
Regarding claim 9, in JP’528 the central portion (23a) of the first heater and the outer peripheral portion (23b) of the first heater are controllable independently from each other (see para [0005] and [0040)).
As to claim 10, JP’528 teaches (see Figs 5 and 13) a second heater (4) configured to heat the inside of the reaction tube from a side portion of the reaction tube; a first detector (81) configured to detect a temperature of the first heater; a second detector configured to detect a temperature of the second heater; and a controller (not shown) configured to control the first heater (19) and the second heater (4) based on values detected by the first detector and the second detector.
Regarding claim 13, in JP’528 a ratio of an area of the central portion of the heat generating element to an area of the outer peripheral portion of the heat generating element is capable of within a range from 0.5 to 1.5 depending the sizes of the substrates treated.
As to claim 14, in JP’528 the heat generating element is a winding structure having a shape of a spiral swirling outward from a center of the heat generating element along concentric semicircles (see Fig 10).

Claims 2-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004-327528A (see English Translation of the detailed description) as applied to claim 1 and further in view of Murata et al (US 2011/0021039).
As to claim 2, JP528 teaches (see Fig 10, para [0023], [0038]- [0040] for different
sizes of heating element 23 and independent temperature control) a current density of the first heater in the region corresponding to the low temperature portion (see section of 23b) of the upper substrate is capable of being greater than a current density of the first heater in the region corresponding to the high temperature portion (section 23a) of the upper substrate. In any event, Murata et al teaches increasing and decreasing current density portions by controlling temperature of different regions of the substrate and varying the sizes width/diameter of a heating element (see para [0107], [0108], [0146]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain a current density of the first heater in the region corresponding to the low temperature portion of the upper substrate greater than a current density of the first heater in the region corresponding to the high temperature portion of the upper substrate since increasing and decreasing current density portions of the substrate in JP’528 to prevent abnormal temperature increase of the substrate as taught by Murata et al (see para [0146)).
As to claim 3, in JP’528 (see Fig 10) the region corresponding to the low temperature portion of the upper substrate is a central portion (23a) of the first heater, and the region corresponding to the high temperature portion of the upper substrate is an outer peripheral portion (23b) of the first heater.
Regarding claim 4, in JP’528 (see Fig 10 and para [0034]) a line width of a heat generating element (of the first heater at the outer peripheral portion is greater than a line width of the heat generating element of the first heater at the central portion.
As to claim 5, in JP’528 (see Fig 10 and para [0034]) a distance between adjacent portions of the heat generating element of the first heater at the outer. 
Regarding claims 6 and 15, JP’528 lacks teaching a powder feed part connected to heat generating element. However, the use of power supply to a heating device of a semiconductor device is known in the art, such as Murata et al (see Fig 3) teaching an end portion of the heat generating element (42) whose end portion is connected to a power feeding part (45, 46) disposed in a vicinity of a center of the first heater. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a powder feeding part to supply power and maintain the substrate at a predetermined process temperature as taught by Murata et al (see para [0060)).

Claims 12 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record, JP’528 fails to teach each and every limitation of the instant invention.  Specifically, fails to teach or reasonably suggest the claimed substrate processing apparatus (as described in applicants’ claims 1 and 7) comprising, inter alia, wherein end portions of the outer peripheral portion are disposed at an innermost periphery of the outer peripheral portion (as to claim 12); and wherein end portions of the outer peripheral portion and an outermost turnaround portion of the central portion are disposed such that the end portions of the central portion are interposed therebetween (as to claim 16).

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because JP’528 meets matter specifically challenged in the argument or the newly added limitation of claim 1 as explained above.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/